
	
		II
		110th CONGRESS
		1st Session
		S. 1624
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2007
			Mr. Baucus (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that the exception from the treatment of publicly traded partnerships as
		  corporations for partnerships with passive-type income shall not apply to
		  partnerships directly or indirectly deriving income from providing investment
		  adviser and related asset management services.
	
	
		1.Exception from treatment of
			 publicly traded partnerships as corporations not to apply to partnerships
			 directly or indirectly deriving income from providing investment adviser and
			 related asset management services
			(a)In
			 generalSection 7704(c) of
			 the Internal Revenue Code of 1986 (relating to exception for partnerships with
			 passive-type income) is amended by adding at the end the following new
			 paragraph:
				
					(4)Exception not
				to apply to partnerships providing certain investment adviser and related asset
				management servicesThis subsection shall not apply to any
				partnership which directly or indirectly has any item of income or gain
				(including capital gains or dividends), the rights to which are derived
				from—
						(A)services provided
				by any person as an investment adviser (as defined in section 202(a)(11) of the
				Investment Advisers Act of 1940, 15 U.S.C. 80b–2(a)(11)) or as a person
				associated with an investment adviser (as defined in section 202(a)(17) of the
				Investment Advisers Act of 1940, 15 U.S.C. 80b–2(a)(17)), or
						(B)asset management
				services provided by any person described in subparagraph (A) (or any related
				person) in connection with the management of assets with respect to which
				services described in subparagraph (A) were provided.
						For
				purposes of subparagraph (A), the determination as to whether services provided
				by any person were provided as an investment adviser shall be made without
				regard to whether the person is required to register as an investment adviser
				under the Investment Advisers Act of
				1940..
			(b)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by this section shall apply to taxable years of a partnership beginning on or
			 after June 14, 2007.
				(2)Transition rule
			 for certain partnershipsIn the case of a partnership—
					(A)the interests in
			 which on June 14, 2007, were—
						(i)traded on an
			 established securities market, or
						(ii)readily
			 tradeable on a secondary market (or the substantial equivalent thereof),
			 or
						(B)which, on or
			 before June 14, 2007, filed a registration statement with the Securities and
			 Exchange Commission under section 6 of the Securities Act of 1933 (15 U.S.C.
			 77f) which was required solely by reason of an initial public offering of
			 interests in the partnership,
					the
			 amendment made by this section shall apply to taxable years of the partnership
			 beginning on or after June 14, 2012. Subparagraph (B) shall not apply to a
			 registration statement which is filed with respect to securities which are to
			 be issued on a delayed or continuous basis (as determined under the rules of
			 the Securities and Exchange Commission promulgated under such Act).
